In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 17, 1969 for nomination for the public office of Councilman for the 23d Council-manic District, Kings County, 'City of New York, the appeal is from an order of the 'Supreme Court, Kings County, entered June 9, 1969', which granted the application and enjoined the respondent Board of Elections accordingly. Order reversed, on the law and the facts, without costs; the designating petitions are adjudged to be valid; and petition in the proceeding dismissed. In our opinion, the evidence did not warrant the conclusions that fraud permeated the designating petitions or that the candidate participated in .the irregularities which *803may have accompanied the solicitation of signatures. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.